     Case 2:19-cv-01841 Document 2 Filed 03/31/19 Page 1 of 2 PageID #: 19



United States District Court
Eastern District of New York                                         2:19-cv-01841
Oscar Lopez individually and on behalf of all
others similarly situated

                                      Plaintiff

                  - against -                                Notice of Voluntary Dismissal

General Mills Sales, Inc.

                                      Defendant

       Plaintiff gives notice this action is voluntarily dismissed. Fed. R. Civ. P. 41(a)(1)(A)(i).

Dated: March 31, 2019
                                                                 Respectfully submitted,

                                                                 Sheehan & Associates, P.C.
                                                                 /s/Spencer Sheehan
                                                                 Spencer Sheehan
                                                                 EDNY Bar Number SS-8533
                                                                 505 Northern Blvd., Ste. 311
                                                                 Great Neck, NY 11021
                                                                 Tel: (516) 303-0552
                                                                 Fax: (516) 234-7800
                                                                 spencer@spencersheehan.com
     Case 2:19-cv-01841 Document 2 Filed 03/31/19 Page 2 of 2 PageID #: 20




2:19-cv-01841
United States District Court
Eastern District of New York

Oscar Lopez individually and on behalf of all others similarly situated


                                         Plaintiff


        - against -


General Mills Sales, Inc.

                                          Defendant




                            Notice of Voluntary Dismissal


                                    Sheehan & Associates, P.C.
                                    505 Northern Blvd., Ste. 311
                                      Great Neck, NY 11021
                                       Tel: (516) 303-0552
                                        Fax: (516) 234-7800
                                   spencer@spencersheehan.com



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: March 31, 2019
                                                                   /s/ Spencer Sheehan
                                                                       Spencer Sheehan
